Citation Nr: 1815647	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-34 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychological disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Katz, Associate Counsel







INTRODUCTION

The Veteran served on active duty with the Navy from May 1972 to September 1972; with the Army from January 1974 to March 1974; and again with the Navy from March 1976 to February 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California that denied service connection for major depressive disorder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify the Veteran about the information and evidence necessary to substantiate a claim for disability benefits, and a duty to assist the Veteran in obtaining that information and evidence.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a) and 3.326(a) (2017). It is not clear that the Veteran received adequate VCAA notice with respect to his January 2013 claim for depression.  Thus, on remand, the AOJ must send the Veteran corrective notice in compliance with the VCAA.

Further, in the case of a claim for disability compensation, VA is required to obtain the claimant's service medical records and other relevant service records, as well as medical records from VA facilities and VA-contracted medical providers.  38 U.S.C. § 5103A(b) (2012); 38 C.F.R. § 3.159(c) (2017).  VA must also try to obtain any relevant private records that the claimant adequately identifies.  38 U.S.C. § 5103A(b) (2012). 

In this case, VA has obtained some of the Veteran's service medical records and some of his post-service records of treatment at VA clinics and associated them with the claims file.  It is not clear from the record, however, whether VA was able to obtain all available service medical records and all available records from the Veteran's post-service treatment at VA medical clinics.  Thus, on remand, the AOJ must make appropriate efforts to obtain any service treatment records, and post-service treatment records, that are not already of record.

Further, VA must provide a claimant a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim for compensation.  38 U.S.C. § 5103(d)(1) (2012); 38 C.F.R. § 3.159(c)(4) (2017).   To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A thorough medical examination is one that "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (further citations omitted).  

The Veteran contends that his depression began as a result of burns to his chest and trunk area that he received while in service, and that his alcohol dependence began in service as a result of that depression.  VA provided the Veteran a psychological examination in June 2013.  The examiner, however, did not review the Veteran's claims file because, as he noted, it had not been received by the time of the examination.  See Report of June 2013 examination at 3.  Moreover, the examiner provided no medical opinion concerning service connection for the Veteran's diagnosed dysthymic or alcohol dependence disorders.  Thus, the examination is inadequate because it was not informed by the records of the Veteran's prior medical treatment; and it does not fully and reliably inform the Board concerning the Veteran's depression and other diagnosed psychological disabilities.  

The Board notes that a claim of entitlement to service connection for a particular psychological disorder encompasses other psychological disorders reasonably raised by the symptoms described and supporting information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the service connection issue for review has been revised to include consideration of other applicable diagnoses. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with adequate VCAA notice with respect to his claim for an acquired psychiatric disorder.  

2.  Review previous VA efforts to obtain the Veteran's service treatment records (STRs), and undertake any additional efforts necessary to exhaust the possibility of obtaining any additional STRs not already in VA's possession.  The AOJ should formally document its efforts to obtain the STRs and the results of those efforts, and associate that document with the case file.

3.  Review previous VA efforts to obtain the Veteran's post-service treatment records, and undertake any additional efforts necessary to exhaust the possibility of obtaining any additional post-service treatment records not already in VA's possession, to include records from all facilities which the Veteran identified through release of information forms.  The AOJ should formally document its efforts to obtain the Veteran's post-service treatment records as well as the results of those efforts, explaining any time gaps in the availability of such records, and associate that document with the case file.

3.  Following completion of the above, afford the Veteran a VA examination to determine the nature, etiology and severity of any diagnosed psychological disorder.  All indicated testing should be done.  For each disorder diagnosed, the examiner should offer comments and an opinion addressing whether it is at least as likely as not (a probability of 50 percent or higher) that the diagnosed disorder began during service, or is causally or etiologically related to service.

The claims file, including this remand, must be made available to the examiner for review prior to the examination, and the examiner should acknowledge such review in the examination report.  

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating any requested opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a rationale for doing so.

A complete rationale must be given for all opinions and conclusions expressed.  If it is not possible to provide a requested opinion without resorting to speculation, the examiner should state why speculation would be required in that case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

4.  After completion of the above, the AOJ should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded the requisite opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




